      Case 6:21-cv-00022-JDK Document 1 Filed 01/15/21 Page 1 of 4 PageID #: 1




                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS


 ANDRIAN MINER                                         ) JURY TRIAL DEMANDED
          Plaintiff,                                   )
                                                       )
 v.                                                    ) Case No.
                                                       )
 NATIONAL CREDIT ADJUSTERS, LLC,                       )
          Defendant.                                   )
                                                       )
                                                       )




                    COMPLAINT AND DEMAND FOR JURY TRIAL


                                 I.     INTRODUCTION

1.       This is an action for actual and statutory damages brought by Plaintiff Andrian

         Miner (hereinafter “Plaintiff”), an individual consumer, against Defendant, National

         Credit Adjusters, LLC (hereinafter “Defendant”) for violations of the Fair Debt

         Collection Practices Act, 15 U.S.C § 1692 et seq. (hereinafter “FDCPA”), which

         prohibits debt collectors from engaging in abusive, deceptive, and unfair debt

         collection practices.

                           II.    JURISDICTION AND VENUE

2.       Jurisdiction of this court arises under 15 U.S.C § 1692k(d) 28 U.S.C 1331. Venue

         in this District is proper in that the Defendant transacts business in Tyler, Smith


                                              1
     Case 6:21-cv-00022-JDK Document 1 Filed 01/15/21 Page 2 of 4 PageID #: 2




        County, Texas, and the conduct complained of occurred in Tyler, Smith County,

        Texas.

                                     III.   PARTIES

3.      Plaintiff is a natural person residing in Tyler, Smith County, Texas. Plaintiff is a

        consumer as defined by the Fair Debt Collection Practices Act, 15 U.S.C.

        §1692a(3).

4.      Upon information and belief, Defendant is a Kansas corporation with its principal

        place of business located at 327 W 4th Ave Hutchinson, KS 67501.

5.      Defendant is engaged in the collection of debt from consumers using the mail and

        telephone. Defendant regularly attempts to collect consumers’ debts alleged to be

        due to another.

                          IV.   FACTS OF THE COMPLAINT

6.      Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C 1692a(6).

7.      On or about July 23, 2020, Plaintiff reviewed his credit report on “Credit Karma.”

8.      On the report, Plaintiff observed a trade line from Defendant.

9.      Defendant furnished a trade line of $1,112.00 allegedly owned to Speedy Cash.

10.     On July 23, 2020, Plaintiff made a dispute to Defendant via telephone. On

        December 18, 2020 Plaintiff re-checked his credit reports and Defendant failed to

        communicate that the debt was disputed.




                                             2
   Case 6:21-cv-00022-JDK Document 1 Filed 01/15/21 Page 3 of 4 PageID #: 3




11.      Defendant’s publishing of such inaccurate and incomplete information has severely

         damaged the personal and credit reputation of Plaintiff and caused severe

         humiliation, and emotional distress and mental anguish.

                            V.     FIRST CLAIM FOR RELIEF
                                     15 U.S.C. §1692e(8)

12.      Plaintiff re-alleges and reincorporates all previous paragraphs as if fully set out

         herein.

13.      Defendant violated 15 U.S.C § 1692e(8) of the FDCPA by failing to disclose to the

         consumer reporting agencies that alleged debt was in dispute by Plaintiff.

14.      As a result of the above violations of the FDCPA, the Defendant is liable to Plaintiff

         for actual damages, statutory damages and costs.

                   VI.   JURY DEMAND AND PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully demands a jury trial and requests that

judgment be entered in favor of Plaintiff and against Defendant for:


      A. Judgment for the violations of the FDCPA;

      B. Actual damages pursuant to 15 U.S.C 1692k(1)(2);

      C. Statutory damages pursuant to 15 U.S.C 1692k(2);

      D. Costs and reasonable attorney’s fees pursuant to 15 U.S.C 1692k(3);

      E. For such other and further relief as the Court may deem just and proper.




                                               3
  Case 6:21-cv-00022-JDK Document 1 Filed 01/15/21 Page 4 of 4 PageID #: 4




                                   Respectfully submitted,

Dated: January 15, 2021            By: s/ Tiffany Hill
                                   Tiffany Hill, Esq. (OBA# 31332)
                                   PO Box 5302
                                   Edmond, OK 73083
                                   (318) 512-5189
                                   thlegalconsulting@gmail.com
                                   ATTORNEY FOR PLAINTIFF




                                     4
